Citation Nr: 1029995	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-10 184	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a gastrointestinal disorder.  

4.  Entitlement to an initial compensable rating for an old 
shrapnel wound, soft tissues of the posterior right distal thigh, 
Muscle Group XIII, with retained foreign body.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  In August 2008, 
the RO denied service-connection for a left knee disorder and 
benefits under 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder.  In August 2009, the RO again denied service-connection 
for a left knee disorder.  A December 2009 decision by a Decision 
review Officer at the RO denied service-connection for a right 
knee replacement and continued the denial of service-connection 
for the left knee disorder.  The December 2009 decision granted 
service connection for old shrapnel wound, soft tissues of the 
right distal thigh with a noncompensable rating.  

In June 2009, the Veteran and his spouse testified at a hearing 
before a Decision Review Officer at the RO.  In June 2010, the 
Veteran appeared for a hearing before the undersigned Veterans 
Law Judge, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the 
hearings are in the claims folder.  

The issues of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for a gastrointestinal disorder and to a 
compensable rating for an old shrapnel wound, soft tissues of the 
posterior right distal thigh, Muscle Group XIII, with retained 
foreign body, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1991, the Board denied the Veteran's appeal for 
service-connection for shrapnel wounds of the right knee.  

2.  Since the May 1991 Board decision evidence has been received 
that was not previously submitted to agency decisionmakers.  It 
relates to an unestablished fact necessary to substantiate the 
claim.  It is not cumulative nor redundant of evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and raises a reasonable possibility of substantiating 
the claim.   

3.  The Veteran's right knee disorder is not related to any 
disease or injury during his active service, nor to any service-
connected disability.  

4.  The Veteran's left knee disorder is not related to any 
disease or injury during his active service, nor to any service-
connected disability.  

5.  Arthritis was not manifested, in either knee, to a degree of 
10 percent or more within the first year after the Veteran 
completed his active service.  


CONCLUSIONS OF LAW

1.  The May 1991 Board decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the Board's 1991 decision is new and 
material and the Veteran's claim of entitlement to service 
connection for a right knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.  The Veteran's right knee disorder was not incurred in or 
aggravated by active military service, is not proximately due to 
or the result of a service-connected disease or injury, and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  

4.  The Veteran's left knee disorder was not incurred in or 
aggravated by active military service, is not proximately due to 
or the result of a service-connected disease or injury, and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in June 2008 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claims.  The June 2008 letter also provided 
notice regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied 
with the notice requirements of VCAA and has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the appeal 
without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and a medical opinion has been obtained.  He has 
also been afforded RO and Board hearings.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2009); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  




Reopened Claim

In May 1991, the Board denied an appeal for service-connection 
for shrapnel wounds of the right knee and leg.  Decisions of the 
Board are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

Effective for claims to reopen such as this, filed after August 
29, 2001:  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  That is, no matter 
how the RO developed the claim, VA has no jurisdiction to 
consider the claim unless the appellant submits new and material 
evidence.  Therefore, whether the RO considered the issue or not, 
the first determination which the Board must make, is whether the 
Veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, when the Board previously denied the claim for 
service-connection for shrapnel wounds of the right knee and leg 
there were X-ray studies that only addressed the knee, but there 
was no objective evidence of any shrapnel wound residuals.  We 
now have X-rays that include the thigh and reveal the presence of 
a retained foreign metallic body.  The Board finds that this is 
new and material evidence and sufficient to reopen the claim.  
Indeed, the RO has already reopened the claims and considered 
them on a de novo basis considering all evidence of record.  This 
led the RO to grant service-connection for the thigh wound.  
Since the RO correctly reopened the claim and considered all the 
evidence, the Board will address the appeal for service-
connection for a right knee disorder on a de novo basis and 
consider all evidence of record.  

Discussion

The Board has considered all bases for service-connection, 
primary or direct, secondary, and presumptive.   

The summary of the January 1989 VA hospitalization contains a 
diagnosis of degenerative joint disease, bilateral knees.  
Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In 
this case, there is no competent evidence of arthritis being 
manifested to any degree in the first year after the Veteran 
completed his active service.  

Turning to direct service-connection, the Veteran is competent to 
report what he experinced in service and has given sworn 
testimony of a shrapnel wound to his right thigh.  He has not 
testified of any direct injury to the knees in service.  The 
service treatment records do not show any knee injury in service.  
On examination for separation from service, in February 1946, a 
physician reported his spine and extremities to be normal.  There 
is no lay evidence of a continuity of knee symptoms following 
service.  The earliest medical documentation of knee symptoms was 
recorded in the late 1980's, over 40 years after service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  There is no medical opinion 
linking the Veteran's knee disorders to any disease or injury in 
service.  The Veteran himself does not directly link his knee 
disorder to the injury in service.  Therefore, the preponderance 
of evidence does not provide a direct connection between the 
current knee disorders and the injury in service.  

The main thrust of the Veteran's claim is for secondary service-
connection.  He contends that the shrapnel wound to the right 
thigh caused the right knee disorder, which in turn affected his 
gait and his left knee.  An appellant's own conclusion, stated in 
support of his claim, that his present disability is secondary to 
his service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 (2009); 
see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Whether one 
medical condition would cause another medical condition is a 
medical question requiring a medical opinion.  During his 
hearing, the Veteran voiced his opinion that the shrapnel wound 
caused the right knee disorder and this, in turn, caused the left 
knee disorder.  However, since he is a lay witness, this is not 
competent evidence on the question of medical causation.  Review 
of the record does not disclose any competent medical opinion 
connecting the Veteran's knee disorders to his shrapnel wound or 
any other service-connected disability.  

In accordance with its duty to assist the Veteran in the 
development of his claim, the RO obtained a medical opinion.  In 
September 2009, the Veteran was examined.  His claims folder, 
recent radiographs, history and phyical examination were 
reviewed.  His claims of secondary service-connection were 
considered.  The assessment was degenerative bilateral knees, 
status post total knee arthroplasty and revision.  The doctor 
expressed the opinion that in regards to the Veteran's claim of 
the shrapnel injury to the right knee, his symptoms and history 
were more significant for degenerative arthritis.  As a result of 
the degenerative process and the failure of conservative 
treatments, and surgical treatment, including arthroscopic 
debridement, he ultimately needed a knee arthroplasty on the 
right knee followed by the left.  The doctor stated that he knew 
of no evidence to suggest that soft tissue injuries are a 
significant factor in the degenerative process.  In addition, 
while he may have favored his right leg because of the soft 
tissue injury, the doctor could not say that it was the sole 
cause of his degeneration of the knees.  As a result, the 
physician thought it less likely than not that the Veteran was 
experincing any current symptoms as related to the shrapnel, and 
that it was less likely than not that the bilateral knee 
degenerative arthritis was related to the injury suffered while 
in service.  

In conclusion, there is no competent medical support for the 
Veteran's claim that his knee disorders are the result of the 
injury in service.  On the other hand, there is a competent 
medical opinion against the claim.  This thoroughly explained 
opinion and the other medical evidence of record, on which it is 
based, form the preponderance of evidence in this case.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service-connection for a right knee disorder is denied.  

Service-connection for a left knee disorder is denied.  


REMAND

The Veteran contends that a January 1989 VA procedure was 
followed by the administration of morphine, to which he is 
allergic and the resultant allergic reaction "tore it all 
loose" in his abdomen.  A September 1989 barium study revealed a 
hiatal hernia with reflux.  Subsequent tests diagnosed Barrett's 
esophagitis.  A June 2008 VA clinical note reflects a history of 
gastritis secondary to NSAID use.  The RO had requested the 
Veteran's 1989 records and was informed that they had been 
retired.  No further attempts were made to obtain the records.  
Since these records are relevant, they should be obtained, 
associated with the claims folder, and considered by 
adjudicators.  Further, VCAA requires that efforts to obtain 
Federal records must continue unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
Moreover, VA has a particular duty to obtain its own records.  
38 U.S.C.A. § 5103A(c).  Thus, further efforts must be made to 
obtain the Veteran's relevant VA medical records.  

In December 2009, a Decision Review Officer at the RO granted 
service-connection for an old shrapnel wound of the soft tissues 
of the right distal thigh, with a noncompensable rating.  The 
Veteran had reported a shrapnel wound in service and VA X-ray 
studies confirmed a 9.5 millimeter piece of shrapnel in the soft 
tissues of the right posterior thigh.  In April 2010, the Veteran 
wrote requesting a higher rating.  Correspondence must be 
liberally construed.  The Veteran's April 2010 writing clearly 
expresses disagreement with the noncompensable rating and 
requests further review.  As such, it is a timely notice of 
disagreement with the noncompensable rating assigned in December 
2009.  Where a claimant files a notice of disagreement and the 
agency of original jurisdiction (AOJ) has not issued a statement 
of the case (SOC), the issue must be remanded to the AOJ for a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disorder 
and to a compensable rating for an old shrapnel wound, soft 
tissues of the posterior right distal thigh, Muscle Group XIII, 
with retained foreign body are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should obtain all of the 
medical records pertaining to the 
Veteran's January 1989 VA hospitalization 
and knee surgery.  If the records cannot 
be obtained, the Veteran should be 
notified with an explanation of the 
efforts made to obtain them.  See 
38 U.S.C.A. § 5103(b)(2).  

2.  Thereafter, the AOJ should readjudicate 
the claim for benefits under Section 1151 in 
light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

3.  The AOJ should readjudicate the claim for 
a compensable rating for an old shrapnel 
wound, soft tissues of the posterior right 
distal thigh, Muscle Group XIII, with 
retained foreign body.  If any benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a SOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this claim.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


